Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on  7/8/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is
Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1, 4, 7,17,18,19, 20-23 are pending in this application.
Claims 1 and 4 have been amended.
Claims 22 and 23 are new.
Claims 1, 4, 7, 17-23 have been rejected. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 depends on claim 1. Claim 1 recites “with a carbonation level 2.5 to 3.5 volumes of CO2”. Claim 19 recites “wherein at least 2.0 volume of CO2 are dissolved in the beverage”. Therefore, “at least 2.0 volume is less than 2.5 and can have higher than 3.5 as claimed in claim 1. As claim 19 depends ultimately on claim 1, therefore, claim 19 is indefinite.  It is to be noted that “carbonation 2.5 to 3.5” as claimed in claim 1 is the dissolved carbon di oxide as evidenced by applicants’ specification (at least in [0019] of PGPUB e.g. dissolved carbon di oxide is from 2.5 to 3.5) which renders claim 19 indefinite.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 19  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 19 depends on claim 1. Claim 1 recites “with a carbonation level 2.5 to 3.5
volumes of CO2”. Claim 19 recites “wherein at least 2.0 volume of CO2 are dissolved in the beverage”. Therefore, “at least 2.0 volume is less than 2.5 and can have higher than 3.5. If we consider claim 19 depends ultimately on claim 1, then upper limit may be considered 3.5, even if it recites “at least 2.0”. However, lower limit is less than 2.5. Therefore, claim 19 is failing to further limit the subject matter of the claim 1 upon which it depends on. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections -35 USC §103
8. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.    Claims 1, 4, 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenstein-Stahl et al. US 2003/0157229 in view of Lee et al. US 20080226797 in view of Bradley et al. US 2014/0212565 and further in view of NPL Ajibola et al. (Nutrition & Metabolism 9: pages 61-73 (1-12), 2012) and further in view of NPL fructose and as evidenced by NPL sucrose.

11.    Regarding amended claim 1, Blumenstein-Stahl et al. discloses that Luo Han Guo fruit ( ([0027], [0028]) is used as juice concentrate in an amount ranging from 0.5 to 60% by weight in beverage composition (0046]) which can be made using carbonated water to serve as carbonated beverage ([0015],[0030]). Therefore, it meets claim limitation of “carbonated water” and “monk fruit” product as “monk fruit juice concentrate” to meet claim 1. It is known and is evidenced by applicants own specification that monk fruit is Luo han Guo (in PGPUB [0020]).

Regarding the claim limitation of “wherein the calorie sweetener comprises one or both of honey or sucrose”, it is to be noted that Blumenstein-Stahl et al. also discloses that the calorie sugar can be fructose in the beverage composition ([0026]) as addressed above. 
Regarding the claim limitation of “carbonated water with a carbonation level between 2.5 and 3.5 volumes of CO2”, Blumenstein-Stahl et al. discloses that Luo Han Guo fruit (i.e. monk fruit ([0027], [0028]) containing carbonated beverage comprising carbon di oxide which is ‘solubilized carbon-di-oxide (i.e. dissolved carbon- di -oxide) 1-4.5 times the volume of the beverage ([0043]) to meet amended claim 1.
Regarding the claim limitation of “a monk fruit product wherein the monk fruit product comprises one or both of monk fruit juice and monk fruit extract such that the beverage has a concentration of mogroside V between 0.02% and 0.07% by weight”,  Blumenstein-Stahl et al. discloses that Luo Han Guo fruit containing single strength carbonated beverage comprising at least 80% water ([0015]) in an amount ranging from 0.5 to 60% by weight of fruit juice concentrate in beverage composition (0046]) having more than 0.01% to about 20.00% by weight of mogroside V in the juice itself ([0027]). Therefore, the amount of mogroside V in the beverage will be e.g. 0.5% (lower value of 0.5% juice in beverage [0046]) containing 0.01% mogroside V (lower value [0027]) which is 0.005% (0.5% of 0.01 %=0.005%) [Lower value] and 60% (higher [0046]) of 20% mogroside V ([0027], higher value] which is about 12% by weight of mogroside V 
Regarding the claim limitation of “a caloric sweetener that is not from the monk fruit product at a concentration of 1-3 grams per 12 fluid ounces, wherein the caloric sweetener comprises one or both of honey and Sucrose”, Blumenstein-Stahl et al. does not specifically mention the amount of caloric sweetener as claimed in amended claim 1.
Bradley et al. discloses that such a composition comprising caloric sweetener sucrose, fructose or honey etc. (at least in [0063], [0064]) having 0.1 to 20% by weight, preferably 1-4% by weight of the composition (at least in [0063]) in a composition containing Mogroside V containing Luo han Guo (at least in [0065], [0068]).
Therefore, based on broad disclosure of 0.1 to 20% by weight ([0063]), it is providing about 3.6 times in 12 fl.oz.( i.e. about 360 ml) which is  0.36 (3.6 times of 0.1= 0.36) and 3.6 times of 20% = to 72 gm (20x3.6=72) sweetener to meet 1-3 gms per 12 Ozs as claimed in amended claim 1.
Regarding the claim limitation of “wherein the calorie sweetener comprises one or both of honey or sucrose”, Blumenstein-Stahl et al. does not specifically disclose one or both of honey and sucrose. 
Bradley et al. discloses that such a composition comprising caloric sweetener sucrose, fructose or honey etc. (at least in [0063], [0064]) as discussed above.
(Additionally), NPL Ajibola et al. discloses that natural honey contains fructose (i.e. is calorie sweetener) and having many nutritional benefits and is economic (at least in abstract).

Regarding addressing the claim limitation of “1.5 and 2.5 calories per fluid ounce”, if we consider about 4 cal /gm is the calorie value as evidenced by evidentiary references NPL fructose and NPL sucrose (at least page one each of them), it is 0.36x4= 1.44 to 72x4=288 calorie per 12 fl oz. Therefore, it overlaps with 1.5 to 2.5 calories per fl.oz. of amended claim 1.  
(Additionally), it is within the skill of one of ordinary skill in the art to optimize the amount of fructose or sucrose from the teaching of Bradley et al. ([0063]) and considering the known calorie value 4 calorie/gm of these sweeteners as evidenced by evidentiary references NPL fructose and NPL sucrose that they have an about 4 calorie per gm calorie value (at least page one each of them) to determine the calorie amount per  fl oz. to be included as claimed in the claim 1 of presently claimed invention. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Blumenstein-Stahl et al. to include the teaching of Bradley et al. to add caloric sweetener that is not from Luo han Guo from the disclosed range amount (in Bradley et al. [0063]) can be added including the claimed amount as claimed in claim 1 in order to provide desired caloric value in the final carbonated beverage composition.

Absent showing of unexpected results, the specific amount of calorie/floz.is not considered to confer patentability to the claims. As the calorie per fl. Oz., sweet taste etc. are variables that can be modified, among others, by adjusting the amount of calorie sweetener, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of calorie sweetener in Blumenstein-Stahl et al. in view of secondary prior arts, to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired calorie per fl. Oz. beverage with desired sweet taste etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding addressing the claim limitation of “1.5 and 2.5 calories per fluid ounce”, this can also be addressed using Lee et al. 
 Blumenstein-Stahl et al. is silent about the claim limitation of “wherein the beverage has between 1.5 and 2.5 calories per fluid ounces” as claimed in claim 1.
Lee et al. discloses that “nutritive sweetener” in a carbonated water beverage having water 80-99% by weight ([0013]) and with Lo Han Guo and sucrose or fructose 
Lee et al. also discloses that the typical usage of “nutritive sweetener” can provide the caloric content of more than 5 calorie per 8 oz. serving of beverage ([0016]) and sweetener in this group belongs to sucrose, fructose, honey etc. ([0019]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Blumenstein-Stahl et al. to include the teaching of Lee et al. to include the caloric sweetener in a ‘typical usage amount’ (i.e. as needed for desired caloric need) ([0016]) so that the has the desired caloric of more than 5 calorie per 8 oz. serving of beverage ([0016]) which is including the claimed caloric as claimed in claim 1.
It is also to be noted that the Lee discloses that nutritive sweetener can provide disclosure “greater than 5 cal. /8oz servings of beverage (Lee et al. [0016]) and less than non-nutritive sweetener provides less than 5 cal./8oz servings of beverage ([0017]).  It  is a broad disclosure and it overlaps the claimed 1.5-2.5 cal./fl. oz. of claim 1.  Therefore, it is to be noted that it is within the skill of one of ordinary skill in the art and it is optimizable by one of ordinary skill in the art to use the desired ‘typical usage amount’ ([0016] of caloric sweetener in order to achieve desired caloric value including the claimed range values of 1.5 and 2.5 calories per fluid ounces as claimed in claim 1.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the desired caloric sweetener in Blumenstein-Stahl et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. to achieve desired ‘typical usage amount’ (in Lee et al. [0016]) 
Regarding the claim limitation of “citric acid; and one or more natural flavors”,
Blumenstein-Stahl et al. discloses that the acid is used in order to change the sweetness impression of the sweetening composition comprised in the beverage and the amount is not too much added acid which will not be appealing ([0004]) and therefore, it can be citric acid ([0047]). It is to be noted that even if it is optional, however, Blumenstein -Stahl et al. has disclosed that the citric acid can be included in the carbonated beverage composition.  Blumenstein-Stahl et al. also discloses that botanical flavor i.e. natural flavor can be used in the composition ([0039] e.g. natural sources).
Regarding the claim limitation of “has a pH of between 2.5 and 4.0”,
Blumenstein-Stahl et al. discloses that citric acid is used in such a composition ([0047]).
Lee et al. discloses that such a carbonated beverage containing Luo Han Guo in carbonated water as carbonated beverage can include citric acid to have desired pH of the beverage composition and it can be within the ranges between 2.0 to about 5.0 and the acidification beverage will additionally provide an enhanced beverage flavor ([0024]) and in combination, will provide desired shelf-life of the beverage product and taste etc. ([0025]).

quenching, an enhanced beverage flavor etc. ([0024]) and in combination, will provide desired shelf-life of the beverage product and taste etc. ([0025]).
Regarding the claim limitation of “is devoid of any of the following sweeteners: acesulfame potassium, advantame. alitame. aspartame, cvclamate. dulcin. glucin. neohesperidin dihydrochalcone. neotame.P-4000, saccharin, aspartame-acesulfame salt sucralose. brazzein. curculin. glycyrrhizin. glycerol, inulin. mabinlin. Malto-oligosaccharide. mannitol, erythritol. xylitol. sorbitol. malitol. isomalt, lactitol. hydrogenated starch hydrolysates, miraculin. monatin. monellin. osladin. pentadin. stevia. trilobatin. and thaumatin”, Blumenstein-Stahl et al. in view of secondary prior arts  disclose broadly all types of sugar including natural and artificial sweetener etc. as discussed above (at least in Blumenstein-Stahl et al., [0026]). However, it is within the choice and one of ordinary skill in the art would select natural caloric sweetener (i.e. nutritive) (e.g. sucrose, honey etc.) and also natural (source) non caloric (i.e. non-nutritive) (no calorie but high sweetening power like artificial intensity sweetener which is e.g. natural Luo Han Guo which is monk fruit) in order to make carbonated beverage from all natural components in the product.
Regarding the claim limitation of “is devoid of any of the following preservatives: sodium benzoate, potassium benzoate, calcium benzoate, erythorbic acid, calcium 

12.    Regarding claim 4, Lee et al. discloses that the beverage composition can be made using coloring material including natural coloring material, e.g. natural caramel color etc. ([0018], [0026]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Blumenstein-Stahl et al. to include the teaching of Lee et al. to include natural coloring material ([0026]) to color the carbonated beverage product as a natural source to make all natural final product.

13.    Regarding claim 7, Lee et al. discloses that such a carbonated beverage can be pasteurized in order to reduce yeast, mold and microbial growth in the beverage products ([0038]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Blumenstein-Stahl et al. to include the teaching of Lee et al. to include the step of pasteurization in order to reduce yeast, mold and microbial growth in the beverage products ([0038]).

 Blumenstein-Stahl et al. discloses it is bottled and canned followed by sealing ([0044]) to meet claims 17.
Claim 17 is also considered as product-by-process claim.
"A product-by-process claim is 'one in which the product is defined at least in part in terms of the method or process by which it is made."' SmithKIine Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1315 (Fed. Cir. 2006) (quoting Bonito Boats, Inc. v. Thunder CrafiBoats, Inc., 489 U.S. 141,158 (1989)). "The purpose of product-by-process claims is to allow inventors to claim 'an otherwise patentable product that resists definition by other than the process by which it is made."' SmithKIine, 439 F.3d at 1315 (quoting In re Thorpe, 777 F.2d 695,697 (Fed. Cir. 1985)). Such claims are still directed to the ultimate product, not the underlying process. See id. at 1317 ("Regardless of how broadly or narrowly one construes a product-by- process claim, it is clear that such claims are always to a product, not a process."). "Once a product is fully disclosed in the art, future claims to that same product are precluded, even if that product is claimed as made by a new process" SmithKIine, 439 F.3d at 1315. Thus, "[i]f the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.3d at 697. In other words, "[t]he patentability of a product does not depend on its method of production." SmithKIine, 439 F.3d at 1317.

15.    Claims 18- 20, 22  are rejected under 35 U.S.C. 103 as being unpatentable over Blumenstein-Stahl et al. US 2003/0157229 in view of secondary prior arts as applied to claim 17 and further in view of Fitzpatrick et al. (EP 0447103).

16.    Regarding claims 18, 20, 22, Blumenstein-Stahl et al. is silent about
(i)    Wherein the container comprises aluminum and is capable of withstanding an internal pressure of no more than 120 psi as claimed in claim 18 and
(ii)    The pasteurization while the beverage is within the sealed container as
claimed in claim 20.
With respect to (i) and (ii), Fitzpatrick et al. discloses a method to make sealed container having carbonated liquid to create therein a super atmospheric pressure in order to resist deformation of the walls of the container during handling (at least in claim 1 of Fitzpatrick et al.) and the pressure is elevated pressure (col 1 lines 20-22) and it is sealed container (at least in col 1 lines 5-35 and in claim 3 of Fitzpatrick et al.). Fitzpatrick et al. also discloses that the amount of dissolve carbon di oxide can be 2.5 volume in each volume of liquid in order to create super atmospheric pressure in the headset of the sealed container (col 1 lines 14, 15, and lines 25-30). Fitzpatrick et al. also discloses that the container can be made with thin walled cans, e.g. it can be aluminum (col 1 lines 3-5) which performs as flexible wall container (col 1 lines 5-10).
Fitzpatrick et al. also discloses that the gas pressure in the headspace of the can is 35 psig at ambient temperature (col 10 lines 40-45). Therefore, the disclosure disclose (a) aluminum container and (b) the filled container after filling, sealing and pasteurization, the gas pressure in the headspace of the can is 35 psig ( col 
Fitzpatrick et al. also discloses that once the cans have been seamed (i.e. sealed) they are passed through a pasteurizer at a temperature at least 60 degree C (i.e. at least about 140 degree F) (col 10 lines 20-30) to meet claims 20 and 22. It is also to be noted that it meets “after packaging in a sealed container” as claimed in claim 22. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Blumenstein-Stahl et al. to include the teaching of Fitzpatrick et al. to introduce the container which can be made with thin walled cans, e.g. it can be aluminum (col 1 lines 3-5) of preferred choice having desired quality which performs as flexible wall container (col 1 lines 5-10) and also the container can withstand the gas pressure in the headspace of the can which is 35 psig (col 10 lines 40-45) followed by passing through a pasteurizer at a temperature at least 60 degree C (col 10 lines 20-30) in order to pasteurize the finished sealed carbonated beverage product.

17. 	Regarding claim 19, Blumenstein-Stahl et al. discloses that Luo Han Guo fruit (i.e. monk fruit ([0027], [0028]) containing carbonated beverage comprising carbon di oxide which is ‘solubilized carbon-di-oxide (i.e. dissolved carbon- di -oxide) 1-4.5 times the volume of the beverage (0043]) to meet claim 19.

18.    Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenstein-Stahl et al. US 2003/0157229 secondary prior arts of record as applied to claims 20 and 22 and in view of Karr F et al. USPN 3767829.

19.    Regarding claims 21, 23, Blumenstein-Stahl et al. and secondary prior arts are silent about specific pasteurization of “wherein pasteurizing the beverage comprises heating the beverage within the container” as claimed in claim 21 and “the beverage has been pasteurized at a temperature of at least 145 degree F.
Karr F et al. discloses that special pasteurization for carbonated beverage by using dry heat source in order to allow the temperature of the beverage increase and permitting the headspace relatively cool (Abstract e.g. rapid heating of carbonated
beverage e.g. beer to pasteurizing temp) can be performed under different temperature and time including the claimed temperature of at least 145 degree F (at least in col 2 lines 1-16, 30-40, col 5 lines 20-25, 38-40, 45-50).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further Blumenstein-Stahl et al.to include the teaching of Karr F et al. to perform pasteurization suitable for carbonated beverage by using dry heat source in order to allow the temperature of the beverage increase and permitting the headspace relatively cool (Abstract e.g. rapid heating of carbonated beverage e.g. beer to pasteurizing temp) can be performed under different temperature and time including 145 degree F ( at least in col 5 lines 38-40, 45-50) which meets the claimed beverage pasteurization temperature  of 145 degree F of claim 23 (at least in col 5 lines 38-40).


Response to arguments
20.	Applicants’ arguments and amendments on 6/25/2021 and 7/8/2021 have been considered. Applicants’ further submission of arguments on 7/8/2021 has also been considered.  Applicants’ arguments filed on 6/25/2021 have been used to address the response to arguments because the additional arguments on 7/8/2021 is just to make aware that  the final version of the submitted claims on 7/8/2021 are further amended to enter the prior filed claims on 6/25/2021 which was not entered due to non-compliant issue. 

21.	Applicants’ arguments on 6/25/2021 and cancellation of claims 6, 10 and 13 overcome the prior 112 second paragraph rejections of record. Applicants’ specification has cited may be devoid of/devoid of (or substantially devoid of) [at least in [0029], [0031], and [0033]). Therefore, the 112 second paragraph rejection is withdrawn.
However, another 112 second and fourth paragraph rejection is made due to amendment of claim 1 and mentioned above. It is to be noted claim 19 may be considered as unclear also. Therefore both the 112 second and 112 fourth paragraph rejection is made. 

22.	Applicants arguments on page 5, under “Interview Summary” has been considered. Regarding the interview summary, it is to be noted that examiner mentioned that if the amended claim 1 is amended by incorporating few dependent claims and 

23.	Applicants argued on page 6 that (heading in bold) “The Cited Art Fails to Teach or Disclose the Combination of Monk Fruit Product and Caloric Sweetener as Recited in Claim 1.
Applicants continued the arguments under the heading  “In rejecting claim 1, the Office Action appears to take the position that Blumenstein-Stahl teaches combining monk fruit product with a caloric sweetener to produce a carbonated beverage as specified in claim 1. Office Action, p. 4. Applicant respectfully disagrees.
The portion of the specification identified in the Office Action to support this conclusion— paragraph [0026] of Blumenstein Stahl—simply provides a laundry list of potential sweetening compositions. No disclosure in that paragraph suggests combining monk fruit product with a caloric sweetener, let alone combining the monk fruit product with honey or sucrose (the specific caloric sweeteners referenced in claim 1) in concentrations and ratios that correspond with the language of claim 1 as amended herein”.
Applicants also continued the similar argument on page 7 first paragraph in Remarks section. 
In response, it is to be noted that Blumenstein Stahl is primary prior art and 
 (and some sucrose) which are present in honey as disclosed by the secondary prior art by NPL Ajibola et al. (at least in abstract and page 2, Table 1) to meet the claimed sweetener of claim 1. Examiner also mentioned the motivation to use honey as discussed in the office action above. 
It is also to be noted that secondary prior art by Lee et al. discloses that “nutritive sweetener” in a carbonated water beverage having water 80-99% by weight ([0013]) and with Lo Han Guo and sucrose or fructose or honey etc. (at least in [0019], claims 6-8 of Lee et al.) can be used as caloric sweetener to meet claim 1.
	Regarding the applicants’ arguments on page 7 first paragraph that Blumenstein-Stahl disclosed various sweeteners in order to exemplify sweetening effect may be dumped by using flavanols and specifically does not disclose honey or sucrose in combination with monk fruit, has been addressed above. However, as because independent claim 1 recites open ended transitional phrase “comprising” transitional phrase, therefore, the disclosure of additional ingredients e.g. flavanols are also used, for any specific purpose can still read on claimed product of claim 1. It is also to be noted that because disclosed combinations of prior arts meet the claimed composition including monk fruit and honey and/or sucrose, therefore, the disclosed ingredients will 

24.	Applicants argued on second paragraph, page 7 that “The cited secondary reference—Lee—fails to remedy the deficiencies of Blumenstein-Stahl. While the Office Action asserted that claims 6-8 of Lee disclose a “‘nutritive sweetener’ in a carbonated water beverage ... with Lo Han Guo and sucrose or fructose or honey,” this assertion is not supported by the disclosure of claims 6-8. Neither claim 6 nor claim 7 of Lee reference specific sweeteners. And while claim 8 references a beverage product comprising a natural sweetener that comprises “at least one of’ a relatively long list of sweeteners, claim 8 does not disclose the particular combination of monk fruit product with honey or sucrose (let alone a combination that results in the concentrations of mogroside V and grams of caloric sweetener per 12 fluid ounces that are specified in amended claim 1)”.
In response, it is to be noted that Lee et al. discloses that “at least one of sucrose, fructose, honey, Lo han Guo” in claim 8 and it can be interpreted as any one of can be more than one and therefore, it can include Lo Han Guo and sucrose or Lo han Guo and fructose also. It is also to be noted that Lee et al. discloses that sweetener is 0.1 to 20 wt. % ([0020]) in the beverage composition and example 2 of Lee et al. is an example which was not considered in the last office action. It is understood that claims 6, 7 of Lee et al. do not specify sweetener. However, claim 7 discloses broadly ‘sweetener” and claim 8 depends on claim 7 which specify list of sweetener. Claim 6 is 
Bradley was also used for this purpose.  Bradley et al. is discussed below. 
However, additionally, examiner used another secondary prior art by NPL Ajibola et al. in order to further strengthen with motivation to use honey from the lists of many caloric sweeteners because NPL Ajibola et al. teaches natural source of sweetener honey is a natural caloric sweetener and having many nutritional benefits and is economic as taught by as NPL Ajibola et al. to include (at least in abstract). However, example 2 of Lee et al. is also proper to modify Blumenstein-Stahl. But as it was not used in the prior office action, it is not used here to maintain finality of the office action. The rejection can be made without example 2 of Lee et al. As example 2 has not been cited, therefore, further arguments on page 8 first paragraph related to example 2 of Lee et al. is considered as moot. 

25.	Applicants argued on page 8 second paragraph in relation to Bradley et al. that “The only additional reference that is cited in the Office Action to teach the amounts of sweeteners is Bradley. However, like Blumenstein-Stahl, Bradley fails to teach the combination of monk fruit product with honey or sucrose, and only includes general disclosure about the concentrations of numerous sweeteners in “high-protein” beverages (see e.g., paragraphs [0063]-[0065]) without teaching how to arrive at the specific combination of monk fruit product and honey or sucrose that is specified in claim 1”.
In response, regarding the claim limitation of “one or both of honey or sucrose”, it is to be noted that Blumenstein-Stahl et al. in view of secondary prior arts by NPL Ajibola et al. and Lee et al. addressed combination of monk fruit product with honey or sucrose and discussed in the office action above. Therefore, even if Bradley et al. does not disclose the combination of monk fruit product with honey or sucrose, however, if we consider the disclosure as a whole (and considered in the office action),  Bradley et al. discloses that such a composition comprising caloric sweetener sucrose, fructose or honey etc. (at least in [0063], [0064]) having 0.1 to 20% by weight, preferably 1-4% by weight of the composition (at least in [0063]) in a composition containing Mogroside V containing Lo han Guo (at least in [0065] e.g. Lo han Guo, [0068]). Therefore, if we consider the disclosure by Blumenstein-Stahl et al. that Lo Han Guo, mogroside V ([0027]) in the beverage, in combination, it is clear that Bradley et al. does not fail to teach combinations of monk fruit with honey or sucrose and is proper to combine with Blumenstein-Stahl et al.  

26.	Applicants argued on page 8 under foot note (bottom of page 8) that “Applicant disputes the Examiner’s statement in the interview summary dated June 3, 2021 that implies that the Examiner can simply rely on the art of record to teach the combination of elements recited in claim 1. Indeed, Applicant notes that (1) claim 1 recites features that were not found in any claim of the previous versions of the claims, and (2) claim 1 recites the combination”.
In response, applicants did not specifically mention what features claim 1 recites that were not found in any claim. However, at least the amended claim limitations of the 
Regarding the interview summary, it is to be noted that examiner mentioned that if the amended claim 1 is amended by incorporating few dependent claims and cancelling them, then even if the amendment overcomes the rejections, however, the amendments may not need to consider any new prior arts to consider new office action. However, examiner also mentioned that it will be further reviewed with possible searches for further consideration to do next office action. 
The rejection is made as final. 
 

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792